DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5, 7-8, 10-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tian (CN104934771A) in view of Tsai (2012/0015561) and Panfil et al. (2014/0190720).
With regard to claim 1, Tian teaches, as shown in figures 1-5: “A connector 20 comprising: a face plate 33, the face plate 33 including… a plurality of grooves 331 formed therein; a plurality of pins 73, the plurality of pins 73 located adjacent the face plate 33; a plurality of wipers 63, each of the plurality of wipers 63 in electrical contact with a corresponding one of the plurality of pins 73, each of the plurality of wipers 63 located in a corresponding one of the plurality of grooves 331… the plurality of wipers 63 including a first set (top set of 63 in figure 5) of the plurality of wipers 63 and a second set (lower set of 63 in figure 5) of the plurality of wipers 63; and a backing plate 62, the backing plate 51 adapted to fixedly locate relative positions of the plurality of pins 73 and the face plate 33”.
	Tian does not teach the face place including a boss with a plurality of grooves.
In the same field of invention before the effective filing date of the claimed invention, Tsai teaches, as shown in figures 4-5, a boss 20 with a plurality of grooves (where terminals 40 are located in figure 4).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Tsai with the invention of Tian in order to expose more of the terminals to the mating connector.
Neither Tian nor Tsai teach: “each of the plurality of wipers formed of low-mass, compliant metal wool”. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use low-mass, compliant metal wool ion order to reduce contact pressure on the mating contact while making an electrical connection. Also, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Further, using low-mass, compliant metal as a conductor is well known (Panfil, paragraph 34).

With regard to claim 5, Tian as modified by Tsai and Panfil teach: “The connector of claim 1”, as shown above.
Tian also teaches, as shown in figures 1-5: “further comprising a socket 11, the socket 11 adapted to electrically connect to a... cable 12, the socket 11 in electrical contact with the plurality of pins 63”.
Neither Tian nor Tsai nor Panfil teach the use of a multi-conductor cable. However, Tian teaches the use of multiple cables 12 connecting to the socket. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a single multi-conductor cable where each conductor connects to a separate pin instead of separate single-conductor cables 12, since multi-conductor cables are well known in the art and would make extending the conductors over longer distances easier.

With regard to claim 7, Tian as modified by Tsai and Panfil teaches: “The connector of claim 1”, as shown above.
Neither Tian nor Tsai nor Panfil teach: “wherein the boss has trapezoid-shaped ends”. However, this is merely the change of the shape of the boss. it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the boss to be trapezoid-shaped in order to enable the connector to be connected in one orientation and because a change in shape is generally recognizing as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976).

With regard to claim 8, Tian as modified by Tsai and Panfil teaches: “The connector of claim 1”, as shown above.
Neither Tian nor Tsai nor Panfil teach: “wherein the connector further comprises a plurality of solder joints, each of the plurality of solder joints adapted to electrically connect a corresponding one of the plurality of pins to a corresponding one of the plurality of wipers ”.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use solder to hold the pins and wipers together in order to permanently secure the wipers to the pins and because the use of solder is well known in the art.

With regard to claim 10, Tian as modified by Tsai and Panfil teaches: “The connector of claim 1”, as shown above.
Tian also teaches, as shown in figures 1-5: “wherein the face plate 33 includes a plurality of bores 331, each of the plurality of bores 331 adapted to capture a corresponding one of the plurality of wipers 63 in a corresponding one of the plurality of grooves 331”.

With regard to claim 11, Tian as modified by Tsai and Panfil teaches: “The connector of claim 1”, as shown above.
Tian also teaches, as shown in figures 1-5: “wherein the face plate 33 and the backing plate 62 are each formed of a structural insulating material”, as this would be inherent to keep the pins from being shorted together.

With regard to claim 12, Tian as modified by Tsai and Panfil teaches: “The connector of claim 11”, as shown above.
Neither Tian nor Tsai nor Panfil teach: “wherein the structural insulating material includes one or more of polyether ether ketone, polyamide-imide, polyimide, polyetherimide, alumina, and yttria-stabilized zirconia”. However, this is merely a selection of preferred materials. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use one or more of polyether ether ketone, polyamide-imide, polyimide, polyetherimide, alumina, and yttria-stabilized zirconia in order to provide insulation and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

With regard to claim 13, Tian as modified by Tsai and Panfil teaches: “The connector of claim 1”, as shown above.
Neither Tian nor Tsai nor Panfil teach: “wherein the plurality of pins is formed of one or more of gold- plated copper, gold-plated brass, gold-plated nickel, platinum-nickel-rhenium, palladium-silver- gold-platinum, and gold-platinum-silver-copper”. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the plurality of pins out of one or more of gold- plated copper, gold- plated brass, gold-plated nickel, platinum-nickel-rhenium, palladium-silver- gold-platinum, and gold-platinum-silver-copper to provide good conductivity and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

With regard to claim 14, Tian as modified by Tsai and Panfil teach: “The connector of claim 1”, as shown above.
Neither Tian nor Tsai nor Panfil teach: “wherein the plurality of wipers is formed of one or more of beryllium-copper, molybdenum, tungsten, and nickel-chromium”. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the plurality of wipers out of one or more of beryllium-copper, molybdenum, tungsten, and nickel-chromium in order to provide conductivity and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

With regard to claim 15, Tian as modified by Tsai and Panfil teaches: “The connector of claim 14”, as shown above.
Neither Tian nor Tsai nor Panfil teach: “wherein the plurality of wipers includes a hard- gold layer”. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include a hard-gold layer in the wipers in order to increase conductivity and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

With regard to claim 16, Tian as modified by Tsai and Panfil teaches: “The connector of claim 1”, as shown above.
Neither Tian nor Tsai nor Panfil teach: “wherein the boss has one of a linear shape, a ring shape, an arc shape, a circular shape, and a U shape”. However, this is merely a change in the shape of the boss. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the boss to have a linear shape, a ring shape, an arc shape, a circular shape, or a U shape in order to use the invention for different arrangements of wiper contacts. Also, a change in shape is generally recognizing as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976).

With regard to claim 18, Tian as modified by Tsai and Panfil teaches: “The connector of claim 1”, as shown above.
Neither Tian nor Tsai nor Panfil teach: “wherein the face plate includes a second boss with a second plurality of grooves formed therein; the connector further comprising: a second plurality of pins, the second plurality of pins located adjacent the face plate; and a second plurality of wipers, each of the second plurality of wipers in electrical contact with a corresponding one of the second plurality of pins, each of the second plurality of wipers located in a corresponding one of the second plurality of grooves formed in the second boss, each of the second plurality of wipers formed of low-mass, compliant metal wool”. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to duplicated the parts of the connector so that there is a second boss, with a second plurality of grooves formed therein; the connector further comprising: a second plurality of pins, the second plurality of pins located adjacent the face plate; and a second plurality of wipers, each of the second plurality of wipers in electrical contact with a corresponding one of the second plurality of pins, each of the second plurality of wipers located in a corresponding one of the second plurality of grooves formed in the second boss, each of the second plurality of wipers formed of low-mass, compliant metal wool, since doing so would only be a duplication of the parts and would enable the use of multiple mating connectors at once. Also, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Allowable Subject Matter
Claims 2-4, 6, 9, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M KRATT/Examiner, Art Unit 2831                                                                                                                                                                                                        April 29, 2022
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831